McMurray, Presiding Judge.
Plaintiff and his wife were the driver and passenger, respectively, of a vehicle which was involved in a collision. Each filed a separate action seeking damages for personal injuries from the same defendants. The wife’s case was tried before a jury, resulting in a verdict in favor of all the defendants.
Subsequently, defendants moved for. summary judgment, relying upon the “doctrine of binding precedent.” Plaintiff appeals from the grant of summary judgment in favor of defendants. Held:
Norris v. Atlanta & West Point R. Co., 174 Ga. App. 389 (330 SE2d 151), relied upon by the trial court has been reversed and the “doctrine of binding precedent” enunciated therein rejected as violative of due process. See Norris v. Atlanta & West Point R. Co., 254 Ga. 684 (333 SE2d 835). Genuine issues of material fact remain for resolution by a jury.

Judgments reversed.


Carley and Pope, JJ., concur.